257 U.S. 616
42 S.Ct. 94
66 L.Ed. 399
The STATE OF OKLAHOMA, complainant,v.The STATE OF TEXAS.
No. 20, original.
Supreme Court of the United States
November 21, 1921

1
Mr. S. P. Freeling, of Oklahoma City, Okl., for the State of Oklahoma.


2
Messrs. C. W. Taylor, of Corsicana, Tex., Orville Bullington and A. H. Carrigan, both of Wichita Falls, Tex., and C. M. Cureton and W. A. Keeling, both of Austin, Tex., and T. W. Gregory, of Washington, D. C., for the State of Texas.


3
Order.


4
The receiver is hereby authorized to make the following payments and to charge the same as expenses of the receivership:


5
To Nagel & Kirby the sum of six thousand dollars as compensation for services rendered by them between December 6, 1920, and this date;


6
To McKinney & Flannery the sum of fifteen thousand dollars as compensation for services rendered by them for the year following December 6, 1920;


7
And to Frederic A. Delano the sum of thirty-five thousand dollars on account of his services as receiver.